Exhibit 10.1

GALECTIN THERAPEUTICS, INC.

AMENDED EMPLOYMENT AGREEMENT

July 1, 2012

This Amended Employment Agreement (“Agreement”) is entered into this 19th day of
July 2012, is intended to be effective as of July 1, 2012 (the “Effective
Date”), and is by and between GALECTIN THERAPEUTICS INC., a Nevada corporation,
having its principal executive office at 7 Wells Avenue, Suite 34, Newton,
Massachusetts (the “Company”), and MAUREEN E. FOLEY, an individual residing at
46 Pond Circle, Jamaica Plain, Massachusetts (the “Executive”).

WHEREAS, the Executive is currently the Chief Operating Officer (“COO”) of the
Company under a certain written Amended Employment Agreement effective as of
March 1, 2012 (the “Prior Employment Agreement”);

WHEREAS, the Executive and the company desire ongoing employment of the
Executive for a specific duration rather than on a strictly “at will” basis;

WHEREAS, the Company is not required to offer the Executive employment of a
specific duration and may, at its sole option, terminate the Executive at any
time with or without cause; and

WHEREAS, the Company and the Executive have come to an agreement for the
Executive to be employed for specific duration, unless terminated earlier for
specific reasons set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt of which is hereby
acknowledged, the parties mutually agree as follows:

Section 1. Term and Scope of Employment. The Company Employer agrees to employ
the Executive and the Executive agrees to be employed by Company as Chief
Operating Officer until the close of business on September 30, 2012, unless
terminated earlier by the Company for cause or by the Executive for good cause
or without cause, as described and provided for in Section 5 below, whichever
shall first occur.

The Executive agrees to devote her full time and effort to the business and
affairs of the Company during her employment and, to the best of the Executive’s
ability and experience, will, at all times, conscientiously perform all of the
duties and obligations, as may be assigned to the Executive by the President and
Chief Executive Officer (“CEO”) of the Company.



--------------------------------------------------------------------------------

Section 2. Compensation.

(a) Salary. In consideration of all of the services rendered by the Executive
under the terms of this Agreement, the Company shall pay to the Executive a base
salary at the annualized rate of One Hundred Fifty Thousand Dollars
($150,000.00) per annum (“Base Salary”), less required withholdings, payable in
equal amounts in accordance with the Company’s payroll practices from time to
time in effect.

(b) Stock Options. Upon the signing of the Amended Employment Agreement, the
Executive will not be subject to the provision to exercise any vested stock
options within 90 (ninety) days of termination and all of Executive’s vested
options will continue to be exercisable for their full remaining legal life,
subject to Compensation Committee approval as required.

(c) Reimbursement of Expenses. The Company shall reimburse the Executive, in
accordance with the Company’s policies and practices in effect from time to
time, for all out-of-pocket expenses reasonably incurred by the Executive in
performance of the Executive’s duties under this Agreement. The Executive is
responsible for proper substantiation and reporting of all such expenses.
Executive shall consult a tax advisor of her own choosing to determine the
taxability of any reimbursements made hereunder and the record keeping
requirements therefor.

Section 3. Benefits.

The Executive will be entitled to participate in all incentive, retirement,
profit-sharing, life, medical, disability and other benefit plans and programs
(collectively “Benefit Plans”) as are from time to time generally available to
other executives of the Company with comparable responsibilities, subject to the
provisions of those programs. Without limiting the generality of the foregoing,
the Company will provide the Executive with basic health and medical benefits on
the terms that such benefits are provided to other executives of the Company
with comparable responsibilities. The Executive will also be entitled to
holidays, sick leave and vacation in accordance with the Company’s policies as
they may change from time to time, but in no event shall the Executive be
entitled to less than four (4) weeks paid vacation during the initial term of
this Agreement to be accrued at the rate of 1 and 2/3 of a day per month for
each month of continued employment. Vacation leave shall accrue on the last day
of each month. The Company acknowledges and agrees that it authorized Executive
to carry over forty (40) days of Personal Time Off (“PTO Carry”) that had
accrued in prior years and which Executive was unable to take due to
circumstances concerning the operation of the business of the Company. Such PTO
Carry will continue to be carried over from year to year unless Executive uses
such PTO Carry or requests that she be paid for such PTO Carry in lieu of using
such PTO Carry. Any vacation taken by Executive shall be applied first to any
accrued and unused vacation for the then current year and then to the PTO Carry.
Upon the termination of Executive’s employment the Company shall pay Executive
for any unused PTO Carry plus any accrued and unused vacation for the then
current year.

To the extent that the Company obtains insurance with respect to (i) directors’
and officers’ liability, (ii) errors and omissions and/or (iii) general
liability insurance, the Executive shall be, to the extent permissible by law
and under the terms of the applicable policy, covered by such insurance to the
same extent as other senior executives of the Company.

 

2



--------------------------------------------------------------------------------

Section 4. Compliance with Company Policy.

During Executive’s employment with the Company, Executive shall observe all
Company rules and policies in effect from time to time, including, without
limitation, such policies as are contained in the Company policy and procedures
manual as may be amended or superseded from time to time.

Section 5. Termination of Employment.

Unless terminated earlier pursuant to the provisions of this Section 5 this
Agreement and the Executive’s employment with the Company shall terminate at the
close of business on September 30, 2012. At such time, except as provided in
Section 6, the Executive shall be entitled to no further salary or benefits
other than those earned or accrued but unpaid as of that date.

(a) By The Company For Cause. The Company shall have the right, upon written
notice thereof to the Executive, to terminate Executive’s employment “For Cause”
prior to the close of business on September 30, 2012 in the following
circumstances:

 

  (i) The Executive

(a) Subject to notice and the opportunity to cure set forth in Section 5(a)(ii),
fails or refuses in any material respect to perform any duties, consistent with
her position, assigned to her by the President or CEO;

(b) Subject to notice and the opportunity to cure set forth in Section 5(a)(ii),
is grossly negligent in the performance of her duties hereunder;

(c) Commits of any act of fraud, misappropriation of funds, or embezzlement with
respect to the Company;

(d) Is convicted of a felony or other criminal violation, which, in the
reasonable judgment of the Company, could materially impair the Company from
substantially meeting its business objectives; or

 

  (ii) With respect to matters referred to in (i)(a) and (b) above, should the
Executive not cure the cause within (30) days of receipt of written notice
thereof (the “Cure Period”), the Executive’s employment shall terminate at the
close of business on the last day of the Cure Period. During said Cure Period,
the Executive’s salary and benefits shall continue. Except as provided in
Section 6, following a termination for Cause the Executive shall not be entitled
to any further salary or benefits other than those previously accrued but
unpaid.

(b) By The Company Without Cause.

 

3



--------------------------------------------------------------------------------

In the event the Executive is terminated by the Company for any reason other
than as stated in Section 5(a)(i), any such termination deemed for the purpose
hereof to be “without cause,” Executive shall be entitled to all Compensation
and Benefits pursuant to Sections 2 and 3 through the end of the term of this
Agreement, i.e., through September 30, 2012. Such Compensation and Benefits
shall continue to be paid and provided as if Executive remained employed through
close of business on September 30, 2012. In the event that Executive dies after
his employment is terminated by the Company without cause the Company shall
continue to make the salary payments to Executive’s estate through September 30,
2012.

(c) By the Executive For Good Reason.

The Executive may terminate her employment with the Company for “Good Reason”
(as defined herein), if the Company shall have failed to cure an event or
circumstance constituting “Good Reason” within thirty (30) days after receipt of
written notice thereof from the Executive (which period may be extended by the
parties). For purposes of this paragraph, “Good Reason” shall mean the
occurrence of any of the following without Executive’s consent or approval:

 

  (i) The assignment to the Executive of duties inconsistent with this
Agreement;

 

  (ii) Change in Executive’s title or significant and material change in
Executive’s authority;

 

  (iii) Material breach by the Company of the terms of this Agreement or any
other written agreement between Executive and the Company; or

 

  (iv) Any failure of the Company to obtain the assumption of this Agreement by
any successor or assign of the Company during Executive’s employment with the
Company.

In the event that Executive terminates her employment for Good Reason pursuant
to the terms hereof, Executive shall be entitled to all Compensation and
Benefits pursuant to Sections 2 and 3 through the end of her then current term
of employment, i.e., through September 30, 2012. Such Compensation and Benefits
shall continue to be paid and provided as if Executive remained employed through
close of business on September 30, 2012. In the event that Executive dies after
her employment is terminated by Executive for “Good Reason” the Company shall
continue to make the salary payments to Executive’s estate through September 30,
2012.

(d) By Executive Without Cause.

Executive may terminate her employment for other than Good Reason prior
September 30, 2012. In the event the Executive terminates her employment for
other than Good Reason prior to September 30, 2012, then Executive will have
been considered to have terminated her employment without cause. In such case,
the Executive shall be considered to have resigned

 

4



--------------------------------------------------------------------------------

effective immediately and except as provided in Section 6, shall be entitled to
no further salary or benefits other than those previously accrued but unpaid
through the date of termination.

Section 6. Additional Compensation.

(a) In the event of a termination pursuant to Sections 5(b), 5(c) or 5(d) or
expiration of the term of this Agreement, Executive shall also continue to
receive Benefits during the six month period immediately following September 30,
2012, as applicable, equivalent to the Benefits to which she was entitled
pursuant to Section 3 hereof while she was employed by the Company.

Section 7. Survival of Obligations.

The obligations of the Executive as set forth in Sections 8 through 13 below
shall survive the termination of Executive’s employment hereunder regardless of
the reason or cause therefor.

Section 8. Non-Competition and Conflicting Employment.

(a) During the term of this Agreement, the Executive shall not, directly or
indirectly, either as an Executive, Employer, Executive, Consultant, Agent,
Principal, Partner, Corporate Officer, Director, Shareholder, Member, Investor
or in any other individual or representative capacity, engage or participate in
any business or business related activity of any kind that is in competition in
any manner whatever with the business of the Company or any business activity
related to the business in which the Company is now involved or becomes involved
during the Executive’s employment. For these purposes, the current business of
the Company is biotechnology drug development and related business. The
Executive also agrees that, during her employment with the Company, she will not
engage in any other activities that conflict with her obligations to the
Company.

(b) As a material inducement to the Company to continue the employment of the
Executive, and in order to protect the Company’s Confidential Information and
good will, the Executive agrees that:

 

  (i) For a period of twelve (12) months following termination of the
Executive’s employment with the Company or its affiliates for any reason,
Executive will not directly or indirectly solicit or divert or accept business
relating in any manner to Competing Products or to products, processes or
services of the Company, from any of the customers or accounts of the Company
with which the Executive had any contact as a result of Executive’s employment
with the Company; and

 

  (ii)

For a period of six (6) months after termination of Executive’s employment with
the Company or its affiliates for any reason, Executive will not (A) render
services directly or indirectly, as an Executive, consultant or otherwise, to
any Competing Organization in connection with research on or the acquisition,

 

5



--------------------------------------------------------------------------------

  development, production, distribution, marketing or providing of any Competing
Product, or (B) own any interest in any Competing Organization.

(c) For purposes of this Section:

 

  (i) “Competing Product” means any product, process, or service of any person
or organization other than the Company, in existence or under development
(a) which is identical to, substantially the same as, or an adequate substitute
for any product, process or service of the Company in existence or under
development, based on any patent or patent application (provisional or
otherwise) naming Executive as inventor thereunder and which Executive has
assigned or licensed to the Company, or other intellectual property of the
Company about which the Executive acquires Confidential Information, and
(b) which is (or could reasonably be anticipated to be) marketed or distributed
in such a manner and in such a geographic area as to actually compete with such
product, process or service of the Company; and

 

  (ii) “Competing Organization” means any person or organization, including the
Executive, engaged in, or about to become engaged in, research on or the
acquisition, development, production, distribution, marketing or providing of a
Competing Product.

(d) The parties agree that the Company is entitled to protection of its
interests in these areas. The parties further agree that the limitations as to
time, geographical area, and scope of activity to be restrained do not impose a
greater restraint upon Executive than is necessary to protect the goodwill or
other business interest of the Company. The parties further agree that in the
event of a violation of this Covenant Not To Compete, that the Company shall be
entitled to the recovery of damages from Executive and injunctive relief against
Executive for the breach or violation or continued breach or violation of this
Covenant. The Executive agrees that if a court of competent jurisdiction
determines that the length of time or any other restriction, or portion thereof,
set forth in this Section 8 is overly restrictive and unenforceable, the court
may reduce or modify such restrictions to those which it deems reasonable and
enforceable under the circumstances, and as so reduced or modified, the parties
hereto agree that the restrictions of this Section 8 shall remain in full force
and effect. The Executive further agrees that if a court of competent
jurisdiction determines that any provision of this Section 8 is invalid or
against public policy, the remaining provisions of this Section 8 and the
remainder of this Agreement shall not be affected thereby, and shall remain in
full force and effect.

Section 9. Confidentiality.

(a) Executive recognizes and acknowledges that she will have access to certain
information of members of the Company Group (as defined below) and that such
information is confidential and constitutes valuable, special and unique
property of such members of the Company Group. The parties agree that the
Company has a legitimate interest in protecting the Confidential Information, as
defined below. The parties agree that the Company is entitled to protection of
its interests in the Confidential Information. The Executive shall not at any
time,

 

6



--------------------------------------------------------------------------------

either during or subsequent to her employment with the Company, disclose to
others, use, copy or permit to be copied, except in pursuance of her duties for
an on behalf of the Company, its successors, assigns or nominees, any
Confidential Information of any member of the Company Group (regardless of
whether developed by the Executive) without the prior written consent of the
Company. Executive acknowledges that the use or disclosure of the Confidential
Information to anyone or any third party could cause monetary loss and damages
to the Company as well as irreparable harm. The parties further agree that in
the event of a violation of this covenant against non-use and non-disclosure of
Confidential Information, the Company shall be entitled to recover damages from
Executive and/or to obtain an injunction against Executive for the breach or
violation, continued breach, threatened breach or violation of this covenant.

(b) As used herein, “Company Group” means the Company, and any entity that
directly or indirectly controls, is controlled by, or is under common control
with, the Company, and for purposes of this definition “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.

(c) As used herein, the term “Confidential Information” with respect to any
person means any secret or confidential information or know-how and shall
include, but shall not be limited to, plans, financial and operating
information, customers, supplier arrangements, contracts, costs, prices, uses,
and applications of products and services, results of investigations, studies or
experiments owned or used by such person, and all apparatus, products,
processes, compositions, samples, formulas, computer programs, computer hardware
designs, computer firmware designs, and servicing, marketing or manufacturing
methods and techniques at any time used, developed, investigated, made or sold
by such person, before or during the term of this Agreement, that are not
readily available to the public or that are maintained as confidential by such
person. The Executive shall maintain in confidence any Confidential Information
of third parties received as a result of her employment with the Company in
accordance with the Company’s obligations to such third parties and the policies
established by the Company.

(d) As used herein, “Confidential Information” also means any Company
proprietary information, technical data, trade secrets, know-how or other
business information disclosed to the Executive by the Company either directly
or indirectly in writing, orally or by drawings or inspection or unintended
viewing of parts, equipment, data, documents or the like, including, without
limitation:

 

  (i) Medical and drug research and testing results and information, research
and development techniques, processes, methods, formulas, trade secrets,
patents, patent applications, computer programs, software, electronic codes,
mask works, inventions, machines, improvements, data, formats, projects and
research projects;

 

  (ii) Information about costs, profits, markets, sales, pricing, contracts and
lists of customers and/or distributors, business, marketing and strategic plans;

 

7



--------------------------------------------------------------------------------

  (iii) Forecasts, unpublished financial information, budgets, projections, and
customer identities, characteristics and agreements as well as all business
opportunities, conceived, designed, devised, developed, perfected or made by the
Executive whether alone or in conjunction with others, and related in any manner
to the actual or anticipated business of the Company or to actual or anticipated
areas of research and development; and

 

  (iv) Executive personnel files and compensation information.

(e) Executive further understands that Confidential Information does not include
any of the foregoing items which (a) has become publicly known or made generally
available to the public through no wrongful act of Executive; (b) has been
disclosed to Executive by a third party having no duty to keep Company matter
confidential; (c) has been developed by Executive independently of employment
with the Company; (d) has been disclosed by the Company to a third party without
restriction on disclosure; or (e) has been disclosed with the Company’s written
consent.

(f) Executive hereby acknowledges and agrees that all Confidential Information
shall at all times remain the property of the Company.

(g) Executive agrees that she will not improperly use or disclose any
Confidential Information, proprietary information or trade secrets of any former
employer or other person or entity or entity with which Executive has an
agreement or duty to keep in confidence information acquired by Executive and
that Executive will not bring onto Company premises any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

(h) Executive recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Executive agrees to
hold all such confidential or proprietary information in the strictest of
confidence and not to disclose it to any person, firm or entity or to use it
except as necessary in carrying out Executive’s work for the Company consistent
with Company’s agreement with such third party.

(i) Executive represents and warrants that from the time of the Executive’s
first contact with the Company, Executive has held in strict confidence all
Confidential Information and has not disclosed any Confidential Information
directly or indirectly to anyone outside the Company, or used, copied, published
or summarized any Confidential Information, except to the extent otherwise
permitted under the terms of this Agreement.

(j) Executive will not disclose to the Company or use on its behalf any
confidential information belonging to others and Executive will not bring onto
the premises of the Company any confidential information belonging to any such
party unless consented to in writing by such party.

 

8



--------------------------------------------------------------------------------

Section 10. Inventions.

(a) Attached hereto as Exhibit A is a list describing all ideas, processes,
trademarks, service marks, inventions, designs, technologies, computer hardware
or software, original works of authorship, formulas, discoveries, patents,
copyrights, copyrightable works, products, marketing and business ideas, and all
improvements, know-how, data rights, and claims related to the foregoing,
whether or not patentable, registrable or copyrightable, which were conceived,
developed or created by Executive prior to Executive’s employment or first
contact with the Company (collectively referred to herein as “Prior
Inventions”), (A) which belong to Executive, (B) which relate to the Company’s
current or contemplated business, products or research and development, and
(C) which are not assigned to the Company hereunder. If there is no Exhibit A or
no items thereon, the Executive represents that there are no such Prior
Inventions. If in the course of Executive’s employment with the Company, the
Executive incorporates or embodies into a Company product, service or process a
Prior Invention owned by the Executive or in which the Executive has an
interest, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, world-wide license to make, have made,
modify, use and sell such Prior Invention as part of or in connection with such
product, service or process.

(b) Executive agrees that Executive will promptly make full, written disclosure
to the Company and will hold in trust for the sole right and benefit of the
Company, and the Executive hereby assigns to the Company, or its designee, all
of the Executive’s right, title and interest in and to any and all ideas,
process, trademarks, service marks, inventions, designs, technologies, computer
hardware or software, original works of authorship, formulas, discoveries,
patents, copyrights, copyrightable works, products, marketing and business
ideas, and all improvements, know-how, data, rights and claims related to the
foregoing, whether or not patentable, registrable or copyrightable, which
Executive may, on or after Effective Date of this Agreement, solely or jointly
with others conceive or develop or reduce to practice, or cause to be conceived
or developed or reduced to practice, during the period of time the Executive is
in the employ of the Company (collectively referred to herein as “Intellectual
Property items”); and the Executive further agrees that the foregoing shall also
apply to Intellectual Property Items which relate to the business of the Company
or to the Company’s anticipated business as of the end of the Executive’s
employment and which are conceived, developed or reduced to practice during a
period of one year after the end of such employment. Without limiting the
foregoing, the Executive further acknowledges that all original works of
authorship which are made by Executive (solely or jointly with others within the
scope of Executive’s employment and which are protectable by copyright are works
made for hire as that term is defined in the United Stated Copyright Act.

(c) Executive agrees to keep and maintain adequate and current written records
of all Intellectual Property Items made by Executive (solely or jointly with
others) during the term of Executive’s employment with the Company. The records
will be in the form of notes, sketches, drawings and any other format that may
be specified by the Company. The records will be available to, and remain the
sole property of, the Company at all times.

 

9



--------------------------------------------------------------------------------

(d) Executive shall not at any time use the Company’s name or any of the Company
trademark(s) or trade name(s) in any advertising or publicity without the prior
written consent of the Company.

Section 11. Return of Company Property.

Executive agrees that, at any time upon request of the Company, and, in any
event, at the time of leaving the Company’s employ, Executive will deliver to
the Company (and will not keep originals or copies in Executive’s possession or
deliver them to anyone else) any and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, material, equipment or other documents or property, or reproduction of
any of the aforementioned items, containing Confidential Information or
otherwise belonging to the Company, its successors or assigns, whether prepared
by the Executive or supplied to the Executive by the Company.

 

 

10



--------------------------------------------------------------------------------

Section 12. Non-Solicitation.

Executive agrees that she shall not, during her employment or other involvement
with the Company and for a period of twelve (12) months immediately following
the termination of the Executive’s employment with the Company, for any reason,
whether with or without cause, (i) either directly or indirectly solicit or take
away, or attempt to solicit or take away executives of the Company, either for
the Executive’s own business or for any other person or entity or (ii) either
directly or indirectly recruit, solicit or otherwise induce or influence any
investor, lessor, supplier, customer, agent, representative or any other person
which has a business relationship with the Company to discontinue, reduce or
modify such employment, agency or business relationship with the Company.

Section 13. Publications.

Executive agrees that she will, in advance of publication, provide the Company
with copies of all writings and materials which Executive proposes to publish
during the term of Executive’s employment and for two years thereafter.
Executive also agrees that Executive will, at the Company’s request and sole
discretion, cause to be deleted from such writings and materials any information
the Company believes discloses or will disclose Confidential Information. The
Company’s good faith judgment in these matters will be final. At the Company’s
sole discretion, the Executive will also, at the Company’s request, cause to be
deleted any reference whatsoever to the Company from such writings and
materials.

Section 14. Equitable Remedies.

Executive agrees that any damages awarded the Company for any breach of Sections
8-13 of this Agreement by Executive would be inadequate. Accordingly, in
addition to any damages and other rights or remedies available to the Company,
the Company shall be entitled to obtain injunctive relief from a court of
competent jurisdiction temporarily, preliminarily and permanently restraining
and enjoining any such breach or threatened breach and to specific performance
of any such provision of this Agreement, and, if it prevails in such proceeding,
the Company shall be entitled to recover from the Executive all costs and
expenses incurred to enforce the terms of this Agreement and/or recover from
Executive for any breach(es) thereof including reasonable attorneys’ fees.

Section 15. Representations and Warranties of Executive.

Executive represents and warrants as follows: (i) Executive has no obligations,
legal or otherwise, inconsistent with the terms of this Agreement or with the
Executive’s undertaking a relationship with the Company; and (ii) that Executive
has not entered into, nor will Executive enter into, any agreement (whether oral
or written) in conflict with this Agreement.

Section 16. Miscellaneous.

(a) Entire Agreement. This Agreement and the exhibit attached hereto supersedes
the Prior Employment Agreement.

 

11



--------------------------------------------------------------------------------

(b) Section Headings. The section headings herein are for the purpose of
convenience only and are not intended to define or limit the contents of any
section.

(c) Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, the remainder of this Agreement
shall be amended to provide the parties with the equivalent of the same rights
and obligations as provided in the original provisions of this Agreement.

(d) No Oral Modification, Waiver Or Discharge. No provisions of this Agreement
may be modified, waived or discharged orally, but only by a waiver, modification
or discharge in writing signed by the Employee and such officer as may be
designated by the Board of Directors of the Company to execute such a waiver,
modification or discharge. No waiver by either party hereto at any time of any
breach by the other party hereto of, or failure to be in compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the time or at any prior or subsequent time.

(e) Invalid Provisions. Should any portion of this Agreement be adjudged or held
to be invalid, unenforceable or void, such holding shall not have the effect of
invalidating or voiding the remainder of this Agreement and the parties hereby
agree that the portion so held invalid, unenforceable or void shall, if
possible, be deemed amended or reduced in scope, or otherwise be stricken from
this Agreement to the extent required for the purposes of validity and
enforcement thereof.

(f) Execution In Counterparts. The parties may sign this Agreement in
counterparts, all of which shall be considered one and the same instrument.

(g) Governing Law And Performance. This Agreement shall be governed by the laws
of the Commonwealth of Massachusetts without giving effect to its principles on
conflicts of laws.

(h) Successor and Assigns. This Agreement shall be binding on and inure to the
benefit of the benefit the successors in interest of the parties, including, in
the case of the Executive, the Executive’s heirs, executors and estate. The
Executive may not assign Executive’s obligations under this Agreement.

(i) Notices. Any notices or other communications provided for hereunder may be
made by hand, fax, email, first class mail or express courier services provided
that if by email or courier service the same are addressed to the party required
to be notified at its address first written above, or such other address as may
hereafter be established by a party by written notice to the other party. Notice
shall be considered accomplished on the date delivered, faxed, emailed, first
class mailed or express couriered.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
under seal as of the date and year first above written.

 

Company,

Galectin Therapeutics Inc.

    Executive, By:   /s/ Peter G. Traber     /s/ Maureen E. Foley  

Name: Peter G. Traber

Title: Chief Executive Officer

    Maureen E. Foley

 

 

13